MEMORANDUM **
Winkal and Elba’s claims both fail under our holding in GECCMC 2005-C1 Plummer St. Office Ltd. P’ship v. JPMorgan Chase Bank, Nat’l Ass’n, 671 F.3d 1027 (9th Cir.2012). Because the appellants are not intended third-party beneficiaries of the Purchase and Assumption Agreement between JPMorgan Chase Bank and the FDIC, they have no right under the federal common law to enforce the terms of the contract against Chase. See id. at 1032-35.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.